Title: To John Adams from Edmé Jacques Genet, 1 January 1779
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a Vlles. ce 1e. Janvier 1779
      
      J’ai lu à M. le Comte de Vergennes ce qui concerne M. le Comte d’Estaing, dans le billet dont vous m’avés honoré. Il m’a recommandé d’en faire mention dans mon Journal. Mais ce sera pour le numéro d’après celui qui paroitra demain. J’y ai mis une piece anglois—Signée Fire and Sword qui vous amusera.
      
      Je suis avec respect Monsieur Votre très humble et très obéissant Serviteur,
      
       Genet
      
      
       Je veillerai sur la piece de la Virginie dans les papiers anglois.
      
     